Title: C. W. F. Dumas to John Adams: A Translation, 17 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 17 March 1781

I did not have the time last evening to forward to you the letter that His Excellency the French Ambassador gave me in response to your letter to him of the 8th instant. The Pensionaries of Amsterdam, Dordrecht, and Haarlem have all asked me to thank you for your kindness in sending them Congress’ resolution. Those from Amsterdam, in particular, regret that the present circumstances did not permit them to respond formally to your letters. The one from Dordrecht agreed with me, that we should go to Leyden together, and that I would have the honor of introducing you to him. But yesterday he had to leave for Dordrecht. Perhaps another time.



The countermanifesto of the republic to that of the British king has finally appeared. You will see the translation soon in the French gazettes, so therefore I will refrain from analyzing it. It is long. Is it as vigorous as it is long? You be the judge. I am with great respect, sir, your very humble and very obedient servant

Dumas


Pardon the liberty that I take in enclosing a small bill that your servant presented to Mr. Luzac.

